Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9,12,15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Iwashita et al. 20110070533.
36O39N9 C15 back surface antireflection layer, a 4 nm CrN film where Cr is at least 64% and N is at least 8%, and a 14 nm Cr34O39N16 C11 front surface antireflection layer for a total OD of 1.9 for the Cr layers, which is then patterned and evaluated for resolution.  The sum of the OD of the phase shift layer and Cr layers is 3.16  [0185-0210].  Comparative example 1 uses a 24 nm Cr34O32N23 and a 24 nm Cr59N39 film on a substrate which is patterned and evaluated for resolution [0244-0260].  When Cr is the main element in the light shielding film, an oxygen containing etch is often used, which the photoresist is not etch resistant to.  An etch mask of SiON, SiN, SiO2, MoSiON or MoSi can be used, which also allows the resist thickness to be reduced [0172]. When the lower/backsurface antireflection layer is 22-55 nm, the light shielding (middle) layer is 2-30 nm and the top antireflection layer is 11-17 nm (trilayer embodiment).  When the lower/backsurface antireflection layer is 22-41 nm, the light shielding layer is 13-30 nm and when the lower antireflection layer is 42-55 nm, the light shielding layer is 2-12 nm. Regarding the photomask blank of this embodiment, it may be impossible to obtain a sufficient optical density from the entire light-shielding film in the following cases: in the back-surface antireflection layer, the content of Cr is less than 45 atomic %, or the sum of the content of N and the content of O is more than 45 atomic %; in the light-shielding layer, the content of Cr is less than 80 atomic %, or the sum of the content of N and the content of O is more than 15 atomic %; or in the front-surface antireflection layer, the content of Cr is less than 25 atomic %, or the sum of the content of N and the content of O is more than 55 atomic %. Meanwhile, etching time of the light-shielding film may increase in the following cases: in the back-surface antireflection layer, the content of Cr is more than 55 atomic %, or the sum of the content of N and the content of O is 
	The applicant asserts that none of the references teach the recited features. The examiner points out that the transmittance of the phase shift is 5.5% which is within the 1-10% recited in claim 1, the 30 nm Cr36O39N9 C15 back surface antireflection layer has a composition and thickness within the recited range of claim 1 and the OD of the phase shift layer and the three (upper,middle and lower) Cr layers is 3.16, which is within the 2.5 to 3.5 ranges recited in the claim. 
The applicant argues on page 9 of the after final response, that the multilayer composition of the Cr layer allows the speed of the chlorine based dry etch of the Cr to be increased. The examiner responds that this is inherent for at least chlorine based dry etch conditions including pressure, etch gas concentration, plasma power and the like due to the difference in the 

	In addition to the response above, the examiner points out that the specification describes the two layer structure as having an upper layer thickness of 5-20 nm and the lower layer thickness of 30-50 nm for the bilayer embodiments and the upper layer having a thickness of 5-20 nm for the upper layer, 5-30 nm for the middle layer and 5-20 nm for the lower layer for the three layer embodiments (see prepub at [0037]).  The applicant may wish to include recitation of these thicknesses and a recitation of consisting of the two layer or three layer structure. This would overcome the 102 rejections based upon this reference.  The etching rate of the CrOCN is 0.67 Angstroms/min, the etch rate of the middle CrN layer is <0.44 angstroms/min and the etch rate of the lower layer is 0.44-0.67 angstroms/min in table 1 for a Cl2/O2 etch [0206]. Additionally, the time required for the clear etch of the comparative examples was 92.0 seconds, which is longer than the for the inventive examples by 20% [0207,0259]. Making this amendment to claim 12, would obviate the 102 rejection. 
 

Claims 9,12,15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sasamoto et al. 20170068156. 
Sasamoto et al. 20170068156 teaches trilayers of Cr as light shielding layers with example 3 being 18 nm of Cr36N11O53 , 24 nm of Cr48N47O5 , and 1 nm of Cr36N27O37 which are formed on a SiN phase shift layer (OD of 1.1, transmittance of 7.94%) and the sum of the ODs of the three Cr films and the phase shift film is 3 and the etching clear time is 129 seconds.  Example 4 being 18 nm of Cr36N11O53 , 23 nm of Cr47N50, and 1 nm of Cr36N27O37 formed on a SiN phase shift layer (OD of 1.1, transmittance of 7.94%) and the sum of the ODs of the three Cr films and the phase shift film is 3 and the etching clear time is 128 second..   Comparative Example 2 being 45 nm of Cr45N37C18 , 3 nm of Cr47N50, and 3 nm of Cr38N31O31 (table 1 on page 12) formed on a SiN phase shift layer (OD of 1.1, transmittance of 7.94%) and the sum of the ODs of the Cr films and the phase shift film is 3.   These are formed on substrates having phase shift layers and the blanks are patterned using e-beam resist and etching as evidenced by the etch rates in table 1 and then evaluated [0115-0120]. The phase shift layer can be based upon silicon with or without a transition metal and can include oxygen, carbon and nitrogen and can have a transmittance of 2-40%. If the phase shift film has a significant optical density, the thickness of the Cr layers can be reduced [0075,0078]. The Cr film can have an optical density of 1.5 to 3.5 and the OD can be adjusted by adjusting the OD of the phase shifter or Cr based layer [0077].   Sasamoto 20170068156 in example 3 teaches a 62 nm SiN phase shift film (12.6%T), a 18 nm Cr36N11O53 layer, a 24 nm Cr48N47O5 layer and a 1 nm Cr36N27O37 yielding a OD of 1.9 for the Cr layer and a total OD of 3.0 for the mask blank [0103-0104] (see table)
The examiner holds that the middle CrON layer inherently has a lower etch rate than the other CrON layer for at least one chlorine containing etch.

The applicant asserts that none of the references teach the recited features. The examiner points out that the transmittance of the phase shift is 7.94% which is within the 1-10% recited in claim 1, the average of the composition of the two or three CrNO layers is within the recited range with the total thickness being 42-48 nm which is within the recited range of claim 1 and the OD of the phase shift layer and the three (upper, middle and lower) Cr layers is 3.0, which is within the 2.5 to 3.5 ranges recited in the claim.  The oxygen content of the middle layer is less than that of the other layers, which will inherently decrease the etch rate of the middle layer for at least one chlorine containing etch. Iwashita et al. 20110070533 evidences this at [0096]. 


Claims 10 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being fully anticipated by Nam et al. 20180335692
Nam et al. 20180335692 in example 1, teaches a substrate with a phase shift film with a phase shift of 215 degrees and a transmittance of 72.3% , This was coated with a 43 nm CrCN layer from Ar(5 sccm):N2(12):CH4(0.8), a 16 nm CrON layer from Ar(3):N2(10):NO(5.7) and a SiON hardmask to achieve an optical density of 3.10 [0071-0087, particularly 0078,0087]
The examiner holds that the layers formed meet the compositional requirements and the CrCN layer inherently has a higher etch rather than the lower CrON layer (see data in Iwashita et al. 20110070533 for carbon containing Cr layers.

s 9 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being fully anticipated by Nam et al. 20160054650.
Nam et al. 20160054650 teaches the substrates of the examples being coated with a MoSiN phase shift layer having a transmittance of 6.1% and a two layer light shielding structure [0078]. Example 3 uses a 48.4 nm CrON layer from Ar(5):N2(10)NO(5) and a 7.5 nm CrON layer from Ar(5):N2(10)NO(2) to form a mask with an OD of 2.92. Example 2 uses a 48.4 nm CrON layer from Ar(5):N2(10)NO(5) and a 6.5 nm CrN layer from Ar(5):N2(3) to form a mask with a 2.95 OD (see table 4). 
The examiner holds that the layers formed meet the compositional requirements and the lower inherently have a higher etch rather than the upper layers have a different composition for at least one chlorine containing etch.

Claims 9,12,15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over

	It would have been obvious to one skilled in the art to modify the cited examples of 
Iwashita et al. 20110070533 by adding a hardmask of SiON, SiN, SiO2, MoSiON or MoSi on the Cr based light shielding layers based upon the direction at [0172] and/or using the thicknesses and compositions of the Cr light shielding and antireflection layers disclosed at [0149-0156] with a reasonable expectation of forming useful photomask blanks.
	The rejection stands for the reasons above without further comment as no further arguments were directed this rejection.

Claims 9-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sasamoto et al. 20170068156.
It would have been obvious to one skilled in the art to modify the cited examples of Sasamoto et al. 20170068156 by using phase shift layers with transmittances of 10-30 or 30-40% based upon the teaching of 2-40% transmittance and the disclosure that if the phase shift film has a significant optical density, the thickness of the Cr layers can be reduced and adjusting the thickness of the Cr layers [0075,0078] to achieve an composite OD of 2.5 to 3.5 based upon the 1.5 to 3.5 taught at [0077]


Claims 9-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sasamoto et al. 20170068156, in view of Iwashita et al. 20110070533. 
It would have been obvious to one skilled in the art to modify the phase masks exemplified or rendered obvious by Sasamoto et al. 20170068156 by adding a hardmask of 2, MoSiON or MoSi on the Cr based light shielding layers based upon the direction at [0172] of Iwashita et al. 20110070533.
Alternatively, it would have been obvious to one skilled in the art to modify the phase masks exemplified or rendered obvious by Sasamoto et al. 20170068156 by using phase shift layers with transmittances of 2-40% based upon the teaching that if the phase shift film has a significant optical density, the thickness of the Cr layers can be reduced and adjusting the thickness of the Cr layers [0075,0078] to achieve an composite OD of 2.5 to 3.5 based upon the 1.5 to 3.5 taught at [0077] and adding a hardmask of SiON, SiN, SiO2, MoSiON or MoSi on the Cr based light shielding layers based upon the direction at [0172] of Iwashita et al. 20110070533.
The rejection stands for the reasons above without further comment as no further arguments were directed this rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shishido et al. 20170285458 teaches in example 1, a substrate with a phase shift layer having a transmittance of 6.1% and a phase difference of 171.1 degrees at 193 nm.  This was then coated with a 30 nm CrOCN layer from Ar(22):CO2(39):N2(6):He(33), a 4 nm CrN layer from Ar(83):N2(17) and a 14 nm CrOCN layer from Ar(21):CO2(37):N2(11):He(31) and a 5 nm silicon dioxide hardmask [0091-0104]. The mask structure has an optical density of 2.8 or more ,preferably 3.0 or more  [0071].  
37N8O55 layer, a 4 nm Cr52N36O12 layer and a 21 nm Cr37N8O55, yielding a mask blank with and OD of 2.4 ([0115-0118] and table 1 on page 13). The optical density is at least 2.0 and preferably 2.5 or more.  The upper limit of the OD for the three Cr layer embodiment is 3.2 [0094]. The composition and thickness of the lower Cr layer is 5- 50 nm [0090]. The thickness of the intermediate Cr layer is preferably 2-5 nm [0087,0089]. The composition of the upper layer is discussed and the thickness can be 20- 34 nm [0083]. 
Irie et al. 20180267398 in examples 1 teaches a 75 nm MoSiON phase shift film, a 30 nm Cr90N10 film, a 20 nm Cr40O50N10 film and a silicon oxide hardmask [0090-0094]. 
Nam et al. 20180335691 in example 1, teaches a substrate with phase shift film with a phase shift of 181 degrees and a transmittance of 5.7% , This was coated with a 28 nm CrN layer from Ar(5 sccm):N2(9), a 10 nm CrON layer from Ar(3):N2(10):NO(5) and a SiON hardmask to achieve an optical density of 3.05 [0066-0078]
Nozawa et al. 20180149961 teaches a substrate with a phase shift layer yielding a phase shift of 170.0 degrees and a transmittance of 6.0%. a 47 nm Cr49O24C13N14 layer, a 5 nm Cr76N24 layer and a hardmask layer to yield a mask blank with an optical density of more than 3.0 [0136-0140]. 
Kominato et al. 20180031963 teaches a substrate with a phase shift layer having a transmittance of 12.3% and a phase shift of 176.5 degrees at 193 nm, this is coated with a 16 nm CrOCN layer, a 41 nm CrOCN layer and a 6 nm CrN layer and a silicon dioxide hardmask to yield a mask blank with an OD of 3.0 or more [0084-0097]. 
49N51 layer and a 1 nm Cr36N27O37 yielding a OD of 2.1 for the Cr layer and a total OD of 3.0 for the mask blank [0103-0104],
Sakai et al. 20130273738 teaches in example 1, a substrate with a phase shift layer having a transmittance of 6.16% and a phase difference of 184.4 degrees at 193 nm.  This was then coated with a 30 nm CrOCN layer from Ar(20):CO2(35):N2(10):He(30), a 4 nm CrN layer from Ar(25):N2(5) and a 14 nm CrOCN layer from Ar(20):CO2(35):N2(5):He(30). The mask structure has an optical density of 3.0 at 193 nm [0170-0185].  
Shishido et al. 20170285458 teaches in example 1, a substrate with a phase shift layer having a transmittance of 6.44% and a phase difference of 174.3 degrees at 193 nm.  This was then coated with a 47 nm Cr49.2O23.8C13N14, a 5 nm Cr76.2N23.8 layer and a SiON hardmask [0165-0187]. The mask structure has an optical density of 3.0 or more  [0173].  In example 2, a substrate with a phase shift layer having a transmittance of 6.44% and a phase difference of 174.3 degrees at 193 nm.  This was then coated with a 15 nm Cr49.2O23.8C13N14, a 27 nm Cr55.2O22C11.6N11.1, a 3.7  nm Cr76.2N23.8 layer and a SiON hardmask [0188-0210]. The mask structure has an optical density of 3.0 or more  [0196].  The lower layer can have a thickness of 10-50 nm, the intermediate layer can have a thickness of 3-50 nm and the upper layer has a thickness of 1.5 to 8 nm [0140]. The upper layer can be 1.5 to 8 nm in the two layer structure as well [0137-0138]. Adjusting the etch rates by modifying the composition of the Cr layers is disclosed (ie [0120-0123]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 4, 2022